 1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON




 3                                                                   Jan 31, 2020
                                                                         SEAN F. MCAVOY, CLERK


 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CLAY VINSON HAYNES,
                                                   NO: 4:19-CV-5252-TOR
 8                              Plaintiff,
                                                   ORDER DIRECTING THAT
 9          v.                                     COLLECTION OF THE FILING FEE
                                                   CEASE
10    TOM CROSKREY, JERRY
      HATCHER, SHON SMALL, JIM
11    BEAVER, JEROME DELVIN,
      JOSHUA COMBS and SCOTT
12    SAUZA,

13                              Defendants.

14

15         BEFORE THE COURT are Plaintiff Clay Vinson Haynes’ Motion and

16   Affidavit to Waive Further Collection of the Filing Fee, ECF No. 13, and a Motion

17   to Reconsider Judgment, ECF No. 14. For good cause shown, IT IS ORDERED

18   Plaintiff’s Motion to Waive Further Collection of the Filing fee is GRANTED and

19   the institution having custody of Mr. Haynes shall cease collection of the filing fee

20




     ORDER DIRECTING THAT COLLECTION OF THE FILING FEE CEASE -- 1
 1   in this action, cause number 4:19-CV-5252-TOR. IT IS FURTHER ORDERED

 2   Plaintiff’s Motion to Reconsider is DENIED as moot.

 3         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order and

 4   forward a copy to Plaintiff. The Clerk of Court is further directed to send a copy of

 5   this Order to the Benton County Jail, Attn: Jail Records Sergeant, 7122

 6   Okanogan Bldg B, Kennewick, WA 99336, to forward to the appropriate agency

 7   having custody of Plaintiff, and provide a copy of this Order to the Financial

 8   Administrator for the United States District Court, Eastern District of Washington.

 9   The file remains closed.

10         DATED January 31, 2020.

11

12                                     THOMAS O. RICE
                                Chief United States District Judge
13

14

15

16

17

18

19

20




     ORDER DIRECTING THAT COLLECTION OF THE FILING FEE CEASE -- 2
